237 Ga. 650 (1976)
229 S.E.2d 431
CUNNANE
v.
CUNNANE.
31409.
Supreme Court of Georgia.
Argued September 20, 1976.
Decided September 29, 1976.
Jack P. Turner, Robert G. Wellon, Nelson G. Turner, for appellant.
Cohen, Traub & Mackin, Dennis S. Mackin, for appellee.
NICHOLS, Chief Justice.
This appeal arises from a complaint in which the former wife sought a modification of alimony and child support payments. The parties were divorced in April, 1973 and the present complaint was filed in October, 1975. After hearing evidence, the trial court found that no material modification in the husband's income had occurred since the divorce was granted and denied the former wife any additional alimony and child support. The appeal is from this judgment and the record contains five enumerations of error, each of which raises the same basic issue, to wit: the evidence demanded a finding that the alimony and child support should be increased.
1. While not enumerating it as error, the appellant contends that the judgment of the trial court should be reversed with direction that a finding of fact and conclusion of law be entered in this case as required by Code Ann. § 81A-152 (a). In support of such contention the appellant cites the decisions of this court in Doyal Development Co. v. Blair, 234 Ga. 261 (215 SE2d 471) (1975) and Githens v. Githens, 234 Ga. 715 (217 SE2d 291) (1975).
Under the decision in Jardine v. Jardine, 236 Ga. 323 (1) (223 SE2d 668) (1976) where no enumeration of error is directed to the contention that the trial court erred in not including a finding of fact and conclusion of law, this court will not reverse the judgment of the trial court upon such ground. See also Brown v. Brown, 237 Ga. 201 (227 SE2d 360) (1976).
2. While the evidence in this case may have authorized an increase in the amount of alimony and child support which the former husband was required to pay, *651 such evidence did not demand that the judgment be modified so as to require the former husband to make larger payments of alimony and child support than was required by the original decree based upon an agreement between the parties.
Judgment affirmed. All the Justices concur.